    Case 2:19-cr-00877-CCC Document 83 Filed 04/08/20 Page 1 of 5 PageID: 1791




     . On Behalf Of The Non-Violent Feder~
       Detainees'/ Inmates That Are Held In                                              RECEIVED
    · Essex County Corr. Fae.
      354 poremus Avenue                                                                      APR U8 2020
      Newark, New Jersey 07105                                                           ATB:30      .    ·
                                                                                          . WILLIAM T. WALSH-M
                                                                                                 CLERK
     March. 25, 2020


     President D'onald J. Trump,
     Vice Presjdent Mike Pence,
     All the Supreme Court Justices of _ ; .
     S.upi:~JJ1.e Court.Of the United States,
     Williaip.)>. Barr, United States Attorney General,
     S~nator Corey Bopker of the District of New Jersey,
     S,enaforRo~rt)4¢neµ.dez of the District ofNew Jersey,..
          ·_.·   } ·'    '. .       -•I   . .   .-       . •        '    .
     l:l(?P.: Fr~da:L: Wolfson, Chief Judge U.S.D.J.,    · ,
     Hon..Stanley R. Chesler, Senior, U.S.D.J.,
     Craig Carpenito, U.S. A~. District of New Jersey,
     JessicaTaminski, U.S.M.,
     Jim McGreevy & Brendan Grill, Civiljan Prison Task Force,
     Amorg o1h:er O:fficial(s) or Entities.


     RE: EMERGENCY MOTION DUE TO THE EMERGED
     THREAT IN THE EXPOSURE OFTHE COVID-19 VIRUS.


     D~at Mr. .Ttump, l\'11'•. Barr; Hon. Wolfsoti,,Hon. Chesler, Mr. Carpenito, Senators, and Officials:
                 l
                        Please accept this letter in lieu of~ formal Motion under Exigent circ-µmstances for the
     release of th~ detainees' out on bail pending the outcome of the COVID-19 Pap.demic.
      I                         •                              •.
                                                     .                         .     -

              Dutjng the last few weeks a-deadly global pandemic has emerged and is spreading ·rapidly
     worldwide. As result, President Trump 'declared a National Emergency over the concerns .qf the
     virus 1• Unfortunately, the health risks of the non..violent-offenders - poses a lethal threat. Once a
    ,,.i::ontagious illness enters in a Qorrectional facility it becomes highly conducive to th~ spreading of
    'the catastrophic disease. United States v. Stephens, 2020 U.S. Dist. Lexis 47846, at*4 (S.D.N.Y.
~     2020); inmates may be at a heightened·.risk of contracting COVID-19 should an outbreak develop.
             '
                        The lives of the detain~es' are imminently endangered with the vll"l:ls. In violation of the
      th
     8 amendment of the U.S. Cpnstitution. As the Third Circuit has expressed, an inmate's health.is
     o( such importance that the Constitution protects it. Youhg v. Quinlan, 960 F.2d 351, 361-62 (3d
                 )

     1 Proclamation on Declaring a National Emergency Concerning the' Novel Coronavi~s Disease (COVID}l 9)
     Outbreak, https://www.whitehouse.gov/presideniial-actions/proclamation-declaring-national-ep;iergency-conceming-
     novel-coronavirus-disease-covid-19-outbreak/(Mar. 13, 2020).
                                                                 .
                                                                        Page 1 ofS
    Case 2:19-cr-00877-CCC Document 83 Filed 04/08/20 Page 2 of 5 PageID: 1792



         \
                            J       i                              .
     Cir. 1992); confirming that the Eighth Amendment protects prisoner's health and well-being while
     incarcerated by placing an affirmative duty upon prison officials to protect those within its control.
                                .                 '

              W~ cannot comply with the recommendations of Center of Disease Control. 'The Essex
     County Jail houses two detainees' per cell therefore, there is absolutely no way to engage in social
     distancing and self-quarantine to comply with CDC recommendations. Consequently, hand-
i    sanitizer is contraband and it is not given to the detainees'. Also, we haye not been provided with
     gloves or masks, it was only given to the Correction Officers and 99% of the time they do not have
     neither on. The detainees' cannot follow the CDC's guidance to take the preventive measures to
    _kill the virus2 • The common area bathroom does_ not have a soap dispenser to ·wash our hands, we
     also have to share i.e., 'toilets, sinks, showers, phones, and t~blets in the housing units with oth~r
     individuals. We are involuntarily waiting to be infected with this deacily virus in the Jail.
              \ It is abundantly clear that the officials in Essex C6unty fail to realize that a communicable
      disease - spreads fast like a wild fire - in silence, like an assassin. The speed in the transmission
      ofth:e COVID-19 virus would not be pontained ina pale scope. They:are only worrying about the
      weekly and monthly operating expenses. Because, the primary goal in trying to prevent the virus
      in the jails ,is to minimize the population that are in the Jails. Most recently, the Sheriff in Essex
      County, Kevin Coppingers, arrested thirty men that were in the prerelease Community Sober
      Homes. With the fuse that he wanted the individuals to be closely monitored by the medical staff
      at :the facility. Putting in grave ~anger the health of the Ci:µ'e-worker(s), Correctional Officer(s),
      ~d the detaihees'/inmate(s)- and most importantly all their families and our fE!lllllies. Wouldn't
      it be more logical - not_ to bring ip any more individuals to the jail-in order to prevent the spread
      of the deadly virus? Especially, indi~_duals that have not committed any crimes or violated their
     prerelease.conditions. Just recently an: elderly ICE detainee went to the hospital on unrelated
     medical issues. The exceptional Doctors in UMD Hospital, sprang into action and tested the
      detail)lee for the virus - tlie test results came back positive for the virus. In which the ICE
      detainees went on hunger and work strike and many of them.are suing for their release. The Jail
      masqueraded the ICE detainees' refusal to work or _eat. With the falsity that they removed the
     ICE detainees• from the kitchen out of an abundance of caution3• Days prior or after another inmate
     that was detained in Delaney Hall tested positive, potentially infecting others. Also unnamed
      Correctional Officer(s) have. tested positive for the. virus and an inmate that was housed in 4
     buiiding had the symptoms of the virus. The question is not if there will be a COVID-19 outbreak
     ..:. it is when? The County Jail in Cook County in Chicago as of the writing of this letter, has 89
      detainees' and 12 Staff tested positive for the virus. In -a FDC Camp, in Okdale, Lou_isiana, 9
     inmates and 8 staff tested positive for the virus. Subsequently, Patrick Jones, inmate died days
     later after testing positive for the virus. There is 24 F~deral inmates and 24 staff in the BOP
     tested positive for the virus. The health, food, and safety conditions has been a serious ongoing
     concern.in Essex County Correctional Facility. The Department ofH0nieland security in July 24,
     '2018,,did an uriannounc_ed inspection and found countless, of violations4• Our lives are in danger

     2 Centers for Disease Control and Prevention, Coronavirus (COVID-19) https://www.cdc,gov/coronavirius/2019-

     ncov/index.html (updated frequently).                              -                      _
     3 Memo from the Warden Effective immediately, out of the ab~dance of caution the kitchen ·wm only be staffed by

     GD Correctional Serves employees.                                                             ,
     4 Department of Homela_nd Security, Office of Inspector General, Issues Requiring Action at_ the Essex County
     Correctional Facility in Newark, New Jersey, at p' 2, (Feb. 13, 2019), avallal?le at https://
     www.oversight.gov/sitesldrfault/files/oig-reports/OIG-20-Febl9.pd£
                                                      Pagel ofS
              i
       Case 2:19-cr-00877-CCC Document 83 Filed 04/08/20 Page 3 of 5 PageID: 1793




          and we are. constantly living in fe~,' anxiety and depression due t6 the deadly virus. Ho~ever, no
          Federal detainees' are being released out on bail in the District of New Jersey to combat this deadly
          virus and be reunited with their families.                                 ·
                 .                                                                                  I
                The COVID-19 Virus in 1J'ails are endangering- tp.e lives of many inmate(s) across the
         Country. Most recently, on March 22, 2020, the Honorable Chief Justice, Stuart Rabner' of the
         New Jersey State Supreme -Court - ord,1:,red the _release of approximately one-thousand-inmates
         from the New Jersey State County Jai_ls. Along, and in agreement with the Chief Justice order, was ·
         the Governor Phil Murphy as well as the.acting Attorney General, Gurbir S. Grewal~ Accordingly,
         these Official(s) understand that pri~n(s) are the perfect incubators for an outbr'eak ofthe virus
         tantamount to the death sentence of countless of detainees;.
                 State and Nation wide the Judge(s), Governor(s), and the Attorney General(s)., ~ and
        Official(s) all have one common goal-)s to save lives. United Sates v. Barkman, 2020 U.S. Dist.
        Lexis 45628 at* 4 (D. Nev. 2020); officials nation-wide are releasinginmates Iran released 54,000
        inmates through :furlough .and the Secretary of State Mike Pompeo has called for the release of
      , Americans detained in Iran. They, have all unified in _an agreement in the release of low-risk-
        offenders from the County Jails aci"OS$ the Country i.e., New York released eight-hundred plus
        ~es, Los Angeles released seven-teen-hundred. Hopefully many other States will likely follow
        suit. Despite, all the hysteria and the concerns in the preventive measures of this horrible virus that.
        the officials are undertaking for the State detainees'. As of the writing of this letter I have not heard
        or-read anywhere of the release o(anfFe~eral pretrial-detainee in the District of New Jersey. Why
        are Federal detainees' who are nonviolent'not being released?          ·
                   Senator Mr. Corey 1Booker has proposed a Bill 'to Congress for the release of pretrial-
          detainees' that are low-risk".'offenders and the compassionate release of the elderly inmates that are
          helci in the BOP. In addition, Mr. David Patton t~e Executive Director of the nop.forprofit Federal
          Defenders of New York. Wrote a letter to .the William P. Barr, U.S. Att. Gen., as well as Michael
          Carvajal th~ BOP Director - for the release of pretrial-detainee at .the Metropolitan Detention
          Center in Brooklyn, due to numerous detainees' that tested positive fo~ the virus at MDC. These
          officials are fully aware that prisons are vulnerable to contagion of the virus. Animating; a dire
          urgency for actions to be taken and the release of detainees'/ inmate(s) .that do not pose a threat to
        . society or that are not a flight risk to be release to their families .
                . The-detainees'/inmates detained at the Essex County Correctional Facility h~biy request
         that the detainees'/inmates mentioned in this letter be released out on bail. We implore to th~
         Officials aforementioned above for the review and the release of these detainees' that are non-
         violent-detainees'. Some detainees' /inmates· have one-year or less to be reunited with their
         families. Others are pretrial detainees', with preexisting medical conditions awaiting to possibly
         go to trial or possibly plead guilty, and few are elderly and awaiting sentencing and it could be a
         death sentence for·th¢m if they stay detained. However, eac~ and every one of these detainees' do
         not pose any threats to society or are a flight risk. They are the perfect indi'viduals to be released, .
-'.


        ·to be with their families on house arrest. As the District Court of Connecticut held in United States ·
         v. Fellela, 2020 U.S. Dist. 'Lexis 49198 (D. Con. 2020)(ci~tion omitted); that Fellela's motion
         requires me to consider<whether he has established by clear and convincing evidence that he will
         not flee orp~se a<;langerto any otherpersonortothe community. See; 18 U.S.C §3143(a)(l); Fed.
         R.-Crim. R. 32. l(a)(6). Therefore, the detainees' that are in this letter are the perfect individuals to
         be released on bail. They are not flight risks and do not pose a danger to the community.
                         /                            Page 3 of5
Case 2:19-cr-00877-CCC Document 83 Filed 04/08/20 Page 4 of 5 PageID: 1794
                                                                                           ,.



    --     Because of travel restrictions and noncontact visits with our attorneys, as well as the jail
   being closed on Sundays due to the Covid;.19, it is a violation of our 6th Amenament rights.
   Specifically, the pretrial-detainees' th.at must review voluminous amount of discovery and discuss
  factual and -legal issues with their lawyers~ Barker v. Wingo, 407 U.S. 514, 533(1972); the
  Supreme Court held, that a pretrial-detainee is hindered in his ·ability tc, .prepare his defen~e. Under
  normal conditions when the detainee, is detained his abi~ity to prepare a defense is hindered. Moore
  v. Arizo~ 414 U.S. 25, 27, 94 S. Ct.188, 38 ¼· Ed. 2d 183 (1973) (percuriam); recognizing that
  delay may seriously interfere with the defendant's liberty, whether he is free on bail or not, and
  may disrupt his employment, drain his financial resources, curtail his associatio~, subject him to
  pul,liq obloquy, and create anxiety in him, his family and his friends Therefore, in. the interest of
  justic~ the non-violent offenders should be release to prepare a defense for trial. In .order not to
  violate the 5th and 6th amendment right .to prepare a defense that is mandated· by the United States
· Constitution. Due to the ongoing contact restriction that the facility has implemented because of
 .tl}e COVID-19 virus.                ).

          In addition, the District Court of New Jersey in Newark allows the -speedy-trial-clock to
 elapse. Und~r the guise that sonie cases are "complex" to support an "ends ofjustice" continuance.
 And no;w that the ·covid-19 is .a threat, .numerous detainees' speedy-trial-rights are going to be
 violated. The Government is going to request for continuances due to the virus - in which they are
 going to be granted. Hindering the defense of the pretrial-detainees', that has been incarcerated.
 more than a year. Therefore, the detain~es' should be released from detention Jllltil the Covid-19
 threat is under control. Especially those detainees' who have asthma and other preexisting health
 conditions which make them susceptible to the infection or the detainees' that have no prior
 c~nvictions.
   (          .
                                         .

          Please review any other individuals that I have not m(?ntioned in this letter because there is
.· a high possibility that there are others - due to the new contract that the facility has with the
   M~hals
      .
            to hold any detainee with a sentence under two years.
                                                               .                           .      '


        Due to the potential retaliation in this bold step that I am taking in trying to get my fellow.
 detainees'/inmates released out on a bracelet'I
                                              .
                                                  would
                                                    I
                                                         rather be an anonymous writer.




 Respectfully Submitted
 From the Essex County Jail
 Federal ·d~tainees' /inmates




                 }
             {
Case 2:19-cr-00877-CCC Document 83 Filed 04/08/20 Page 5 of 5 PageID: 1795




                                   DETAINEES' AND INMATES
                                  THAT SHOULD BE PLACED ON
                                   ABRACELETPENDING THE
                                  OUTCOME OF COVID-19 VIRUS


        I.   ~ 'fom;s, ~: 19-cr-00781~I ~~L                                                Isaac Pqrter, Crim: No.18-753<-j.                          ~
        2. Tawan Grier, SBI:26767740~/.v,_ju                                            22. Isaias P;.7., J-201.8~ 135                 :L.£
        3. ~ , ~ o , ~ - 2 0 1 9-04-205 .
                                                1
                                                                                        23. Fuquan Bunn, SBI:232021                    J:C-,- ~
        4. Raegan Romantico, SBI; 406363G · ;                              ~24. Elijah Cabbagestalk Mag.19-08226~ -~-~..
                                                           I           -          ·                            rJ                                         r

        5._ Yashi Tiwari, J-2019-09-57 •            ,,,,,,__       f)_     ~ 2Si RaymondPetway1 Crim.N~.17-53'{ '\..,                                     vfI
        6. Jesse Powell, Mag. No. 20-9007
             '.                       -   (',
                                                        .   U',t~               .                             ,,
                                                                                                                                  ,                           .
        7. ~Rogers,Mag.No.20-90 ·                           ~~
        8. A~Khan,f,\KA Bobby,'Mag.No. ;9,.8080                                     (./       Y
             1- - · C.
        9: MyesD~pres, rim. No.19-cr-
                                . - 832(l'rlilb
                                      ·. '''f'!/~"1,,.,,,,,_                                    _        \               .
                       '.~    .                                ';.,                     ·~~                        _,·

        10. KraigM. Trotter, Mag. No.19,-3879_                     :                .f   'l-J(f-4 . .·                   .
        11. Patricio Jlernaitdez, Crim. No. 19-1, \                ~•~                                                                  #'
        12. Narciso Ramirez, 2:18-mj-07074-CLW andc!:No. 2:220-cr-00089~~~---
        ,                            _J I               11     1           U              .
        13.AsherConn, 19-cr-370     -/\l~                                                  -::---        . ~,, , '
        14. Duwann Elliott, Mag. N~. -19-8364 -             0. ~:-,.-- . -                                                   )
        IS .. Jamuu, Boyd, Mag. No.!0e8080          j t ' ·. . .
        16. Rodg~rick (Jarrett, Mag. No. 19-4234 · pl),,,,:::;::¢;i. '@;_
                                                                       .rr                                                        ·,     .        ·
                        ~-                                                                    ~~
                                                ///¼dfJ HPIJ.                                        ~ ···
                                                                            '



        17. Angel.Morales, 202~0-714                                                                                                     ..
        18; ~obadiah Sine.lair Weeks, Crim. No; 19-cr-877 - ~ -
                                                              . ,,,)_                                    --t "· _ --.A-                       .       -
   •.        .     .          .                     ,                               I                It,~~'-                 ~-        - "'---'
   •'19, Christopher Mon'.talvo-Flores, Crim. No. 20-080'                                ~)<,i'V' '                · ,                                ·
        20. Fuquan Bunn, SB!: 232021        ~-R'. -
                                                    Page 5 of5
                          )
                   '     ,I
